Citation Nr: 0903168	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  05-34 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for lumbosacral strain prior to September 8, 2008.

2.  Entitlement to an initial evaluation in excess of 10 
percent for lumbosacral strain from September 8, 2008.

3.  Entitlement to an initial compensable evaluation for 
muscular degeneration, left thigh.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The veteran served on active duty for a period of 20 years 
which ended in May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Washington, District of Columbia Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded the 
claims for additional development in January 2008.

As the veteran has perfected an appeal as to the initial 
rating assigned for the aforementioned disabilities, the 
Board has characterized these issues in accordance with the 
decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
service connection.  As Fenderson requires that the claims 
not be construed as claims for increased rating, the 
requirements of Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008) are not applicable to the present claims.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Prior to September 8, 2008, the veteran's service-
connected lumbosacral strain was manifested by forward 
flexion to 90 degrees with mild pain.

3.  From September 8, 2008, lumbosacral strain is manifest by 
forward flexion to 45 degrees with pain.

4.  Muscular degeneration, left thigh, is manifest by 
symptoms best described as slight.


CONCLUSIONS OF LAW

1.  Prior to September 8, 2008, the criteria for a rating in 
excess of 10 percent for lumbosacral strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.1, 4.71a, Diagnostic Code 5237 (2008).

2.  After September 8, 2008, the criteria for a rating of 20 
percent, but no higher, for lumbosacral strain have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2008).

3.  The criteria for an initial compensable rating for 
muscular degeneration of the left thigh have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Code 5318 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in April 2004.  That letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his service connection claims and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) (2008).  As the 
veteran voiced disagreement with the assigned ratings for 
lumbosacral strain and muscular degeneration of the left 
thigh in a notice of disagreement, no further duty to inform 
the veteran of the requirements of VCAA exists.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in February 2008.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations-General

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).



Lumbosacral Strain

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (2008).

   
38 C.F.R. § 4.71, Plate V (2008).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2008).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
intent of the schedule is to recognize painful motion with 
joint or particular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59 (2008).

In April 2004, one month prior to hi s retirement from active 
duty, the veteran underwent VA examination.  He complained of 
back pain aggravated by any physical activity.  He said that 
intense flare-ups would occur that would last about two days, 
and he had lesser pain that could last for two weeks.  
Magnetic resonance imaging (MRI) performed in April 2002 
revealed a disc bulge and annular tear at L5-S1 with no root 
entrapment or spinal stenosis.  He denied any bowel or 
bladder problems.  The examiner noted that lumbar spine 
forward flexion was to 90 degrees.  Right and left lateral 
bending was to 45 degrees.  Right and left lateral rotation 
was to 50 degrees.  No muscle spasm was present, but mild 
pain was observed on forward bending.  It was noted that the 
sensory examination was unremarkable.

Statements from S.J.S. and M.M.G. received in January 2005 
state that the veteran often complained about constant pain 
in his back.  They observed the veteran needing to rise from 
his desk and walk around to stretch out his back.  They 
indicated that the veteran walked with a limp and would take 
Motrin.  They also said that the veteran was unable to 
participate in a physical training program due to his back 
pain.

The veteran's spouse, K.A.F., stated in January 2005 that the 
veteran experienced a constant moderate soreness and 
throbbing, and stress would bring on severe episodes.  She 
indicated that the veteran could no longer participate in 
sports or run as he could in the past.

In the veteran's January 2005 notice of disagreement, the 
veteran complained that he could not sit for prolonged 
periods of time.  He said he was unable to focus due to his 
pain.  He indicated he was unable to drive for more than two 
hours without needing to stop and stretch.  He stated that a 
VA neurologist opined that his back problems constituted a 
moderately severe impact on his ability to function normally.  
He remarked that he was unable to move furniture and play 
sports with his children.

On VA examination in September 2008, the veteran stated that 
he had experienced severe back pain since 1994.  Presently, 
he experienced chronic pain that rated a 5 on a 0 (low) to 10 
(high) pain scale.  About twice a month, his pain would flare 
to a 7 on the same pain scale.  During flare-ups, he reported 
losing 50 percent of his range of motion.  Sitting for long 
meetings also aggravated his back.  While he was unable to do 
any activities that required lifting, bending, and pushing 
things, he was able to independently eat, groom, and dress 
himself.  He reported working full-time at a desk job, and he 
reported missing very few days of work.  On objective 
examination, the examiner remarked that curvature of the 
spine and symmetry of spinal motion appeared normal.  Active 
and passive forward flexion was to 45 degrees with pain at 45 
degrees.  Extension was to 15 degrees with pain at 15 
degrees.  Left and right lateral flexion was to 30 degrees 
with no pain.  Left and right lateral rotation was to 25 
degrees with pain at the extremes of motion.  No paraspinal 
spasms or guarding was appreciated.  The sensory examination 
was intact.  Straight leg raising was to 90 degrees with each 
leg with no reproduction of radiation or burning pain.

Based on the evidence of record, the Board finds that prior 
to September 8, 2008, an initial rating in excess of 10 
percent is not warranted as the April 2004 VA examination 
showed that the veteran had forward flexion to 90 degrees.  
There is no evidence of forward flexion of 60 degrees or 
less, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis at the beginning of 
the veteran's appeal as would be required for a rating in 
excess of 10 percent.  The Board notes that under Diagnostic 
Code 5237, a noncompensable evaluation is warranted when 
forward flexion measures 90 degrees.  However, based on the 
veteran's documented complaints of pain coupled with the 
provisions of 38 C.F.R. § 4.40, a 10 percent evaluation, but 
no higher, is warranted prior to September 8, 2008.

The Board reiterates that separate evaluations may be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The evidence of record shows that the severity of 
the veteran's symptoms associated with his service-connected 
lumbosacral strain has varied over the time period on appeal.   
As a VA orthopedic examination on September 8, 2008 revealed 
that the veteran had forward flexion of 45 degrees with pain, 
the Board finds that a staged rating is appropriate.  
Consequently, the assignment of a 20 percent rating for 
lumbosacral strain is warranted from September 8, 2008.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  A rating in excess of 
20 percent is not warranted from September 8, 2008, as there 
is no evidence of forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

The veteran has asserted that his low back disorder should be 
evaluated under Diagnostic Code 5320, which applies to muscle 
group injuries.  However, the Board notes that in the 
April 2004 VA examination, the examiner provided a diagnosis 
of lumbosacral strain.  As Diagnostic Code 5237 is listed in 
the Code of Federal Regulations as the Diagnostic Code 
specifically for lumbosacral strain, the Board finds that 
Diagnostic Code 5237 is the proper diagnostic code for 
evaluating the veteran's low back disorder.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

The Board further notes that at no time during the course of 
his appeal has the veteran been prescribed bed rest by a 
physician due to incapacitating episodes.  Thus, evaluation 
under the regulations for IVDS would be inappropriate.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board recognizes the veteran's, 
spouse's, and co-worker's statements concerning how his pain 
limits his daily activities and finds them to be of probative 
value.  However, pain and some degree of interference with 
employment are taken into account within the regular 
evaluation criteria.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Muscular Degeneration, Left Thigh

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2008).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  38 C.F.R. § 4.55(b).  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act upon the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e).

For VA rating purposes, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(a) (2008).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d).  The Court, citing Robertson v. Brown, 5 
Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is 
essentially a totality-of-the-circumstances test and that no 
single factor is per se controlling.  Tropf v. Nicholson, 20 
Vet. App. 317 (2006).

A slight disability of muscles is described as a simple wound 
of muscle without debridement or infection.  The service 
department records would demonstrate a superficial wound with 
brief treatment and return to duty.  Healing would be shown 
as having been with good functional results.  No cardinal 
signs or symptoms of muscle disability would be shown and the 
scar would be minimal with no evidence of fascial defect, 
atrophy, or impaired tonus.  There would be no impairment of 
function or metallic fragments retained in muscle tissue.  
Id.

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  Id.

A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intramuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Objective findings should include relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side may be considered.  Tests of strength and endurance of 
the muscle groups involved may also give evidence of marked 
or moderately severe loss.  Id.

A severe disability of the muscles is characterized by 
evidence of through and through or deep penetrating wound due 
to a high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intramuscular binding and cicatrization.  Service department 
records or other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Id.

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of a 
missile.  X-ray may show minute multiple scattered foreign 
bodies indicating spread of intramuscular trauma and 
explosive effect of a missile.  Palpation shows moderate or 
extensive loss of deep fascia or of muscle substance.  Soft 
or flabby muscles in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  In electrical tests, reaction of degeneration is 
not present but a diminished excitability to faradic current 
compared with the sound side may be present.  Visible or 
measured atrophy may or may not be present.  Adaptive 
contraction of an opposing group of muscles, if present, 
indicates severity.  Adhesion of a scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in area where bone is normally protected by muscle, indicates 
the severe type.  Atrophy of muscle groups not included in 
the track of the missile, particularly of the trapezius and 
serratus in wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire muscle 
following simple piercing by a projectile (progressive 
sclerosing myositis),  may be included in the severe group if 
there is sufficient evidence of severe disability.  Id.

5318
Group XVIII. Rating

Function: Outward rotation of thigh and 
stabilization of hip joint.  Pelvic girdle group 
3:  (1) Pyriformis; (2) gemelius (superior or 
inferior); (3) obturator (external or internal); 
(4) quadratus femoris.


Severe
30

Moderately Severe
20

Moderate
10

Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5314 (2008)

In this case, the April 2004 VA examination report shows that 
the veteran complained of left leg pain since 1995.  He 
previously had a muscle biopsy, and the results of the biopsy 
were reported as nonspecific.  A previous electromyelograph 
(EMG) did not reveal any abnormal muscle changes.  On 
objective examination, strength in the veteran's left 
quadriceps was observed to be 5-/5.  The examiner noted mild 
atrophy of the left quadriceps with a biopsy scar of the left 
thigh.  The diagnosis listed was left lower extremity 
weakness, probable femoral neuropathy of unexplained 
etiology.

During another VA examination performed in April 2004, the 
veteran reported that biopsies and an EMG of his left thigh 
were negative.  It was noted that while the veteran had lost 
strength, no etiology had been established.  The report 
indicated that the veteran had no treatment, and no pain, 
fatigability, decreased endurance, incoordination, or flare-
ups were claimed.  The examiner observed no muscle atrophy.  
The veteran had good strength versus hand resistance in 
flexion of the thigh and extension at the knee.  The examiner 
opined that possibly the strength in the left thigh was 
slightly less than on the right thigh.  No pain, weakness, 
fatigability, decreased endurance, or incoordination was 
noted.

Statements from S.J.S. and M.M.G. received in January 2005 
state that the veteran often complained about loss of 
strength in his leg.  They indicated that the veteran walked 
with a limp and would take Motrin.  They also said that the 
veteran was unable to participate in a physical training 
program due to his leg.

The veteran's spouse, K.A.F., stated in January 2005 that the 
veteran's leg disorder was identified in 2000.  She noticed 
that the veteran favored his right leg and walked with a 
limp.  She indicated that the veteran could no longer 
participate in sports or run as he could in the past, and the 
veteran struggled to ascend stairs.

In the veteran's January 2005 notice of disagreement, the 
veteran stated that he had previously reported pain, fatigue, 
decreased strength, a lack of coordination, and flare-ups.  
He said that several physicians have noted atrophy.  He also 
said that his lack of strength in his left leg had been 
annotated as well as pain and fatigue associated with 
activity.  He said that a VA neurologist told him that his 
leg problems constituted moderately severe to severe impact 
on his ability to function normally.

On VA examination in September 2008, the veteran reported 
weakness in his left leg.  The report states that the veteran 
was unsure of the progression of the weakness in his left 
leg.  It was noted that the veteran did not use a cane, 
crutches, or a walker, but he used handrails when he went up 
and down stairs.  He did not use a brace.  He could walk 
around a quarter of a mile.  He could stand for about 45 
minutes before needing to sit.  The veteran worked at a desk 
job and had lost very few days.  On objective examination, 
the examiner stated that sensory examination was intact other 
than a numbness to pinprick over the biopsy site.  Motor 
examination was 5-/5 on the left.  Mild muscle atrophy was 
noted on the left quadriceps.  It was noted that the 
veteran's muscle biopsy of the left thigh had nonspecific and 
mild findings.  It was also noted that there was no 
electrophysiologic evidence of femoral or peroneal 
neuropathy, and while previous clinical examination was 
consistent with left lateral femorocutaneous neuropathy, the 
etiology of the left quadriceps with weakness could not be 
fully explained.  The examiner performed an EMG study which 
yielded normal results.

The Board finds that the evidence of record demonstrates no 
more than a slight injury to the left thigh throughout the 
entire period of appeal.  The evidence does not demonstrate a 
moderate disability.  The VA examiners have not found soft or 
flabby muscles.  The biopsy scar is not adherent to the 
underlying musculature.  Repetitive use testing has not 
revealed a moderate impairment of function.  The muscle 
strength in the right thigh has been demonstrated to be 
similar to the muscle strength in the left thigh.  Although 
VA examiners have observed an atrophy of the left thigh, it 
has been noted to be slight.  EMG studies have been normal.  
While the veteran has reported difficulty ascending and 
descending stairs, he does not use a brace, cane, or walker.  
Additionally, the veteran has reported missing very few days 
of work due to his service-connected disorder.  Based on 
consideration of the entirety of the record, the Board finds 
that the symptomatology of the veteran's left thigh 
disability is best described as slight, and thus, a 
compensable is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  The veteran's service-connected muscular 
degeneration of the left thigh is adequately rated under the 
available schedular criteria.  While the objective findings 
of physical impairment are well documented, there is no 
evidence of prolonged medical treatment requiring absence 
from work or marked interference with employment due solely 
to the left thigh disorder.  Therefore, referral by the RO to 
the Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321 for extraschedular 
evaluation, is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for lumbosacral strain prior to September 8, 2008, is denied.

Entitlement to an initial evaluation of 20 percent, but no 
higher, for lumbosacral strain from September 8, 2008, is 
granted, subject to the regulations governing the payment of 
monetary awards.

Entitlement to an initial compensable evaluation for muscular 
degeneration, left thigh, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


